DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a luminous composite comprised of, in part, a light guide film that is at least translucent and has a top side, a bottom side opposite the top side, and an edge extending from the top side to the bottom side; a substrate positioned adjacent to the edge of the light guide film, the substrate holding a plurality of light sources spaced apart along a length of the edge of the light guide film and configured to emit light into the light guide film through the edge; and a laminate coating that is at least translucent, wherein the laminate coating covers and mechanically contacts both a top side of the substrate and the top side of the light guide film, wherein the light guide film is configured to spread and redirect the light that is received therein through the edge for emitting the light from the top side of the light guide film through the laminate coating. Claims 2-10 are allowed due to their dependency upon claim 1. 
Regarding claim 11, the prior art of record fails to teach or suggest a method comprised of, in part, providing a light guide film that is at least translucent and has a top side, a bottom side opposite the top side, and an edge extending from the top side to the bottom side; positioning a substrate adjacent to the edge of the light guide film, the substrate holding a plurality of light sources spaced apart along a length of the edge of the light guide film and configured to emit light into the light guide film through the edge; and applying a laminate coating to cover and mechanically contact both a top side of the substrate and the top side of the light guide film to form a luminous composite sheet, wherein the laminate coating is at least translucent, wherein the light guide film is configured to spread and redirect the light that is received therein through the edge for emitting the light from the top side of the light guide film through the laminate coating. Claims 12-16 are allowed due to their dependency upon claim 11. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875